—In an action to recover damages for personal injuries, the defendants appeal *839from an order of the Supreme Court, Kings County (Huttner, J.), dated August 29, 1995, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff slipped and fell as she descended stairs at the defendants’ premises that were allegedly strewn with litter. The plaintiff alleged that the defendants were negligent in failing to maintain the stairs in a safe condition. The Supreme Court denied the defendants’ motion for summary judgment dismissing the complaint. We now reverse.
A general awareness that litter may be present is insufficient to charge a defendant with notice of the condition alleged to have caused the accident (see, Gordon v American Museum of Natural History, 67 NY2d 836, 837; Paolucci v First Natl. Supermarket Co., 178 AD2d 636). Here, the plaintiff failed to establish that the defendants created the alleged dangerous condition or had actual notice of it, and failed to present evidentiary facts from which a jury could infer that the defendants had constructive notice of the condition (see, Fasolino v Charming Stores, 77 NY2d 847, 848; Cafiero v Inserra Supermarkets, 195 AD2d 681, affd 82 NY2d 787; Anderson v Klein’s Foods, 139 AD2d 904). Thus, the Supreme Court erred in denying the defendants’ motion for summary judgment dismissing the complaint.
Miller, J. P., O’Brien, Sullivan and Florio, JJ., concur.